‘a

Case 1:20-cv-11840 Document1 Filed 10/08/20 Page 1of5

Pro Se I (Rev. 09/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the

District of Massachusetts

David J. Butler

 

 

Plaintiff(s)

(Write the full name of each plaintiff who is filing this complaint.

If the names of all the plaintiffs cannot fit in the space above,

please write "see attached" in the space and attach an additional

page with the full list of names.)
=V-

Michael J. Lambert
&
Sheehan, Phinney, Bass and Green

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please

write “see attached” in the space and attach an additional page
with the full list of names.)

 

 

qala

) Case No. _
) (to be filled in by the Clerk's Office)
)
)
) Jury Trial: (check one) [V] Yes | ]No
)
)
) - BZ
) U- 2S oOo
@° QF
) 40
) 2a 4
ol kb FR
) Q0 w
The 7 O
ZO =e Oe
) SO 41
a5 TS
“4a 4 fA

COMPLAINT FOR A CIVIL CASE

I, The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

The Defendant(s)

David J. Butler
91 Forest Hills Road

Cotuit, Barnstable

MA 02635

508-420-9049

 

skipper10@comcast.net

Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
BP

Case 1:20-cv-11840 Document1 Filed 10/08/20 Page 2 of 5

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

Defendant No. |
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if krown)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Michael J. Lambert

 

 

Attorney
255 State Street

 

Boston, Middlesex

 

MA 02109

 

617-897-5600

 

mlambert@sheehan.com

 

David McGrath

President, Sheehan, Phinney, Bass and green

 

1000 Elm Street

 

Manchester __
New Hampshire 03101

 

603-668-0300 _

hitps://www.sheehan.com

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 5
e

Case 1:20-cv-11840 Document1 Filed 10/08/20 Page 3 of 5

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check ail that apply)

[ ] Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

B. __ If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) David J. Butler , iS a citizen of the

State of (name) Massachusetts ;

b. If the plaintiff is a corporation
The plaintiff, (ame) , is incorporated

 

under the laws of the State of (name) >

 

and has its principal place of business in the State of (name)

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual

The defendant, (name) Michael J. Lambert , 1s a citizen of

the State of (name) Massachusetts . Orisa citizen of

(foreign nation)

Page 3 of 5
Case 1:20-cv-11840 Document1 Filed 10/08/20 Page 4 of5

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

Ii.

IV.

b. If the defendant is a corporation
The defendant, (name) Sheehan, Phinney, Bass and Green PA , is incorporated under
the laws of the State of (name) New Hampshire , and has its
principal place of business in the State of (name) New Hampshire
Or is incorporated under the laws of (foreign nation) :

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

Defendant Michael Lambert represented the Plaintiff in Butler v. Balolia 1:12-cv-11054. The
lawsuit was for $2,100,000 and Mr. Butler's lawsuit is for at least $2,100,000

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
Attorney Michael Lambert filed a lawsuit against Shiraz Balolia the owner and President of Grizzly Too! Company
who contracted to buy Plaintiff David Butler's United States Patents related to greatly improving machine tool
operator safety. When Butler's patents issued there was international enthusiasm shown for expected products
incorporating this safety technology cn many types of dangerous machine tools including over 1 million website
visits to www.whirlwindtool.com and a still existing file of hundreds of written requests for product. Attorney
Lambert dragged the case on for six years and we lost the case and my health after a two-week jury trial in

Boston.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

After our losing the case, ALL public interest has disappered as a result of "LAWSUIT" appearing on-line and
many other venues. | have been advertising my patents for sale globally, including on ALIBABA for almost a year

and there has been zero response. | lack the funds to develop products and must file pro se for my claims.
There is much more documented evidence of Michael Lambert's legal malpractice that | have condensed to a

binder and will provide still more at trial.

Page 4 of 5
Case 1:20-cv-11840 Document1 Filed 10/08/20 Page 5of5

Pro Se | (Rev. 09/16) Complaint for a Civil Case

Vi: Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk's Office may result

in the dismissal of my case.

Date of signing:

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number

E-mail Address

David J. Butler

10/07/2020

David 9. Bi

 

Page 5 of 5
